DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of Patent No.: 11,343,746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,343,746 B2
Instant Application 17/726,277
Claim 1: A communication apparatus for performing a handoff to a target base station, the communication apparatus comprising: 

a receiver, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and 

circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; 

wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, 

wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and

the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and 

wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.


 

Claim 1: An integrated circuit for controlling a communication apparatus for performing a handoff to a target base station, the integrated circuit comprising: 

receiving circuitry, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and 

control circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, 

wherein, in case the control circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, 

wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source radio cell and/or the target radio cell, 

wherein the control circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and 

wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘a communication apparatus for performing a handoff to a target base station’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘a communication apparatus for performing a handoff to a target base station’ as disclosed by the patented claim into the instant claim so as to effectively perform handoff in wireless communication system.
Claim 2: Wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiver, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped. 
Claim 2: Wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiving circuitry, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped. 
Claim 3: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the control circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 3: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 4: Wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the control circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 4: Wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 5: Wherein the at least one threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the at least one threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on the reference signals (RSs) transmitted in the source and/or target radio cell.
Claim 5: Wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell. 
Claim 6: Wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the control circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of- sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 6: Wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 7: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the control circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 7: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 8: Wherein the handoff command message corresponds to a RRCConnectionReconfiguration message.
Claim 8: Wherein the handoff command message corresponds to a RRCConnectionReconfiguration message.
Claim 9: Wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message.
Claim 9: Wherein the handoff complete message corresponds to a RRC
ConnectionReconfigurationComplete message.
Claim 10: Wherein: in case the control circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the control circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus.
Claim 10: Wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus. 
Claim 11: Wherein the received handoff command message includes a RACH validity timer, and the control circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer.
Claim 11: Wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer.


4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of Patent No.: 10,863,408 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are 
therefore, obvious variants.  See table and claim mapping below:





Patent No.: 10,863,408 B2
Instant Application 17/726,277
Claim 1: A communication apparatus for performing a handoff to a target base station, wherein the communication apparatus, under control of the target base station, communicates with the target base station via a target radio cell comprising a downlink carrier and an uplink carrier, the communication apparatus comprising: 

a receiving circuit configured to receive a handoff command message, for the handoff to the target base station, including a handoff execution condition; and 

a processor configured to determine, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; 

wherein, in case the processor determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the communication apparatus for communication with the target base station via the target radio cell, wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.


 

Claim 1: An integrated circuit for controlling a communication apparatus for performing a handoff to a target base station, the integrated circuit comprising: 

receiving circuitry, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and 

control circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, 

wherein, in case the control circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by
 performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, 

wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source radio cell and/or the target radio cell, 

wherein the control circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and 

wherein, upon the signal strength or signal quality having fallen below the one of the threshold
values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘a communication apparatus for performing a handoff to a target base station, wherein the communication apparatus, under control of the target base station, communicates with the target base station via a target radio cell comprising a downlink carrier and an uplink carrier’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘a communication apparatus for performing a handoff to a target base station, wherein the communication apparatus, under control of the target base station, communicates with the target base station via a target radio cell comprising a downlink carrier and an uplink carrier’ as disclosed by the patented claim into the instant claim so as to effectively perform handoff in wireless communication system.
Claim 2: Wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiving circuit, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped. 
Claim 2: Wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiving circuitry, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped. 
Claim 3: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the processor, in operation, determines whether or not a timer with the timer value has expired; wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 3: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 4: Wherein the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 4: Wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 6: Wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell.
Claim 5: Wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell. 
Claim 7: Wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the processor, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 6: Wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 8: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the processor, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 7: Wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station.
Claim 9: Wherein the handoff command message corresponds to a RRCConnectionReconfiguration message.
Claim 8: Wherein the handoff command message corresponds to a RRCConnectionReconfiguration message.
Claim 10: Wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message.
Claim 9: Wherein the handoff complete message corresponds to a RRC
ConnectionReconfigurationComplete message.
Claim 11: Wherein: in case the processor determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the processor determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus.
Claim 10: Wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus. 
Claim 12: Wherein the received handoff command message includes a RACH validity timer, and the processor, in operation, re-configures the second pre-configured period of time based on the RACH validity timer.
Claim 11: Wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463